Sweeney, J.,
dissenting. I disagree with the majority opinion that the word “neighborhood” possesses the requisite certainty which the Constitution demands, and therefore, I respectfully dissent. The term “neighborhood” is not defined anywhere in the Cincinnati ordinances, nor does it possess a technical or special meaning.
Here, the test to be applied is whether the ordinance gives a person of ordinary intelligence fair notice that his contemplated conduct is forbidden. Columbus v. New (1982), 1 Ohio St. 3d 221, 223; State v. Young (1980), 62 Ohio St. 2d 370, 372 [16 O.O.3d 416]. Unlike the majority, I find that the ordinance in question contains sufficient ambiguity and thus, prevents a person of ordinary intelligence from fully ascertaining whether his proposed conduct is proscribed by the “Loud Musical Noises” ordinance.
The majority indulges us with several unprecedential dictionary definitions which supposedly lend a concise meaning to the word “neighborhood.” However, instead of clearing up the issue, I feel that the majority has underscored the ambiguity inherent in the term. This being the case, it became the duty of the promulgators of the Cincinnati ordinance to define “neighborhood” as it relates to the forbidden conduct.
Based on Connally v. General Constr. Co. (1926), 269 U.S. 385; Coates v. Cincinnati (1971), 402 U.S. 611 [58 O.O.2d 481]; and Columbus v. Thompson (1971), 25 Ohio St. 2d 26 [54 O.O.2d 162], I would hold that the subject ordinance is facially void for vagueness and therefore, constitutionally impermissible under Section 16, Article I of the Ohio Constitution and the Fourteenth Amendment to the United States Constitution.
As noted by the court of appeals below: “* * * where ambiguity exists in a criminal statute, doubts must be resolved in favor of the accused. E.g., United States v. Bass (1971), 404 U.S. 336, 92 S. Ct. 515.”
Accordingly, I would hold that the reversal of appellee’s conviction by the court of appeals should be affirmed.
W. Brown, J., concurs in the foregoing dissenting opinion.